o SS 4S DA OF BP W He

Mm NM HR NM RD ND RD RD Ra a a
a4 TO Ww FF WV NY SH CG OD Ce HS DH HH BR WD HY FY OS

 

. ~ ILE CEIVED
Case 2:20-mj-00800-DJA Document 6 F SELOSENFuRD Page TOT SERVED ON
COUNSEL/PARTIES OF RECORD

 

Se SEP ~8 2020
UNITED STATES DISTRIGT COYRT

DISTRICT
| CT OF NEV4DA CLERK US DISTRICT COURT
¥Y DISTRICT OF NEVADA

 

 

 

 

 

DEPUTY

UNITED STATES OF AMERICA, CaseNo. GID -N)~ XID
Plaintiff,

WAIVER OF RIGHT TO APPEAR IN

v. PERSON AT CRIMINAL PROCEEDING

DONALD JOSEPH BOGOTAITIS,

 

 

Defendant.

 

 

T understand that I have a right to appear in person in court at the initial appearance and
detention hearing proceedings scheduled for September 8, 2020. I have been advised of the
nature of these proceedings and my right to appear in person at these proceedings. I have been
informed that I may appear by video teleconference, or telephone conference if video
conference is not reasonably available, in light of the spread of the COVID-19 virus in the
District of Nevada and in order to protect my health and safety, as well as those of the attorneys,
the court and court staff.

Understanding my right to appear in person at these proceedings, I knowingly and
voluntarily waive my right to appear at these proceedings in person, and I consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. 1 consulted with my attorney prior to deciding to waive my right to appear

in person at these proceedings.

Aramg for Donald Bogotaitis 9/8/2020

 

 

 

V

Defendant’s Signature (date)
9/8/2020 ‘

U —"

Signature of Defendant’s Attorney (date) Judge’s Signature (date)
DANIEL J. ALBREGTS
U.S. MAGISTRATE JUDGE
Raquel Lazo

 

 

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 
